676 F.3d 930 (2012)
George Robert HUFF; Maria Huff; V.R.H., by and through his Guardian Ad Litem George Robert Huff, Plaintiffs-Appellants,
v.
CITY OF BURBANK, a municipal corporation; Darin Ryburn, as an individual and in his official capacity; Edmundo Zepeda, as an individual and in his official capacity; Chris Robarts, as an individual and in his official capacity; Fernando Munoz, as an individual and in his official capacity, Defendants-Appellees.
No. 09-55239.
United States Court of Appeals, Ninth Circuit.
April 19, 2012.
Leo James Terrell, Law Office of Leo James Terrell, Beverly Hills, CA, for Plaintiffs-Appellants.
Calvin House, Gutierrez, Preciado & House, LLP, Pasadena, CA, Carol Ann *931 Humiston, Esquire, Senior Litigating, Office of the City Attorney, Burbank, CA, Richard Terzian, Esquire, Robert John Tyson, Burke, Williams & Sorensen, LLP, Los Angeles, CA, for Defendants-Appellees.
Before: ALEX KOZINSKI, Chief Circuit Judge, JOHNNIE B. RAWLINSON, Circuit Judge, and ALGENON L. MARBLEY, United States District Judge.[*]

ORDER
We remand to the district court to comply with the United States Supreme Court's decision in Ryburn v. Huff, ___ U.S. ___, 132 S. Ct. 987, 181 L. Ed. 2d 966 (2012).
The mandate shall issue forthwith. See Fed.R.App.P. 41(b).
NOTES
[*]  The Honorable Algenon L. Marbley, United States District Judge for the Southern District of Ohio, sitting by designation.